DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 5 [0010] Line 22 "andinclude" should read "and include".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 9, 11, 13, 14, and 15 is/are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Taylor (US 6478159 B1).
With respect to claim 1, Taylor discloses a tear open container (20 figure 7A below) assembly comprising: a blank (22 figure 2A below)  formed from a generally continuous planar stock material that forms a plurality of panels including a first panel(24 figure 2A below), a second panel (46 figure 2A below), a third panel (66 figure 2A below), a fourth panel (86 figure 2A below), and an end panel (106 figure 2A below)  configured to be assembled into a container; a dieline including perforations (38 and 108 figure 2A below) defined along the plurality of panels to allow a user to manually separate the container into a top portion and a bottom portion (abstract); and wherein the dieline at least partially 

    PNG
    media_image1.png
    657
    426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    532
    media_image2.png
    Greyscale

With respect to claim 2, Taylor discloses the tear open container assembly of claim 1, where the tab is configured to be depressed relative to the pull flap.  (Lines 19-23, Col 3)
With respect to claim 3, Taylor discloses the tear open container assembly of claim 2, wherein the pull flap is configured to be grasped and pulled and to perforate the remaining portions of the dieline. (Lines 19-23, Col 3)

With respect to claim 6, Taylor discloses the tear open container assembly of claim 1, wherein the dieline (38 and 108 figure 2A above) is configured to separate each panel into the top portion and the bottom portion (figure 7A below).

    PNG
    media_image3.png
    436
    594
    media_image3.png
    Greyscale

With respect to claim 8, Taylor discloses the tear open container assembly of claim 6 wherein the dieline is aligned along each of the plurality of panels to form a continuous dieline (38 and 108 figure 2A above) that may be a series of cuts and ties configured to allow a user to manually tear along the dieline to remove the top portion from the bottom portion.  (Abstract)
With respect to claim 9, Taylor discloses the tear open container assembly of claim 8, wherein the first panel, the second panel, the third panel, and the fourth panel each include a top flap (34,56,76,96 figure 2B above) and a bottom flap (42,60,80,100 figure 2B above).  
With respect to claim 11, Taylor discloses the tear open container assembly of claim 6, wherein the end flap (106 figure 2A above) extends from the fourth panel and is configured to be attached to the first panel in an assembled configuration. (Lines 9-12, Col 5)

With respect to claim 14, Taylor discloses the tear open container assembly of claim 13, wherein the generally continuous planar stock material is edge crush test (ECT) B-flute corrugated board.  (Lines 62-65 Col 5)
With respect to claim 15, Taylor discloses a method of assembling a tear open container comprising: providing a blank formed from a generally continuous planar stock material that forms a plurality of panels (abstract) including a first panel(24 figure 2A above), a second panel (46 figure 2A above), a third panel (66 figure 2A above), a fourth panel (86 figure 2A above), and an end panel (106 figure 2A above) wherein the plurality of panels are aligned along fold lines and wherein the first panel, second panel, third panel, and forth panel each include a bottom flap (42,60,80,100 figure 2B above) and an opposite top flap(34,56,76,96 figure 2B above), with each of the bottom flaps and top flaps aligned along fold lines(28,38,48,50,70,78,90,98 figure 2A above); forming a dieline (38 and 108 figure 2A above) along each of the plurality of panels to form a continuous series of cuts and ties configured to allow a user to manually tear along the dieline to separate a top portion from a bottom portion(abstract);  forming at least one tab (40 figure 2B above)  and a pull flap (118 figure 2B above)  along the dieline; and folding the plurality of panels and plurality of flaps along the fold lines to configure the blank into a tear open container. (Claim 1 lines 30-36 Col 8)

Claims 1, 6, 7, 8, 10, 12, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by James (US 8844728 B2).
With respect to claim 1, James discloses a tear open container (figure 2 below) assembly comprising: a blank (100 figure 1 below)  formed from a generally continuous planar stock material that 

    PNG
    media_image4.png
    692
    326
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    513
    459
    media_image5.png
    Greyscale


With respect to claim 7, James discloses the tear open container assembly of claim 6 (above) wherein the shape of the dieline (“x” line and 138 figure 1 above) includes a generally straight portion (138 figure 1 above) along the first panel (110 figure 1 above), an angled portion (192 figure 1 above) along the second panel (114 figure 1 above), a U-shaped portion (171 figure 1 above) along the third panel (112 figure 1 above), and an angled portion (186 figure 1 above) along the fourth panel (116 figure 1 above). 
With respect to claim 8, James discloses the tear open container assembly of claim 6 wherein the dieline is aligned along each of the plurality of panels to form a continuous dieline (“x” line and 138 figure 1 above) that may be a series of cuts and ties configured to allow a user to manually tear along the dieline to remove the top portion from the bottom portion.  (lines 51-54 Col 2 and figure 2 above)
	With respect to claim 10, James discloses the tear open container assembly of claim 8 (above), wherein the tab (171 figure 1 above) and pull flap (169 figure 1 above) are positioned along a bottom flap (152 figure 1 above) of the third panel (112 figure 1 above).
	With respect to claim 12, James discloses the tear open container assembly of claim 1(above), wherein the dieline (“x” line and 138 figure 1 above) includes a shark perf style perforation (138 figure 1 above) along the first panel and a different style of perforation (“x” line figure 1 above) along the remaining plurality of panels, wherein the shark perf style perforation includes a series of diagonal cuts and ties that are configured to allow the top portion to pivot or hinge along the dieline (figure 2 above) once the pull flap (169 figure 1 above) has been perforated along the third panel (112 figure 1 above), opposite from the first panel (110 figure 1 above) in an assembled configuration (figure 2 above).

With respect to claim 16, James discloses the method of claim 15 (above) wherein the dieline (38 and 108 figure 2A) is formed to include a generally straight portion along the first panel (24 figure 2A) and a generally U-shaped portion along the third panel (112 figure 1 and 206 figure 2 above) opposite from the first panel (110 figure 1 and 202 figure 2 above) when the blank is folded into the tear open container. 
With respect to claim 17, James discloses the method of claim 16 wherein the generally straight portion of the dieline (“x” line and 138 figure 1 above) along the first panel (110 figure 1 above) includes a shark perf style perforation (138 figure 1 above), wherein the shark perf style perforation includes a series of diagonal cuts and ties that are configured to allow the top portion to pivot or hinge along the dieline. (figure 2 above)


With respect to claim 19, Taylor discloses the method of claim 18 (above) wherein the top portion is hinged open along a back line (138 figure 1 above) of perforation that extends across a back panel (figure 2 above).
With respect to claim 20, James discloses the method of claim 18 (above) wherein the dieline (“x” line and 138 figure 1 above) along the opposite sides (114 and 116 figure 1 above) of the container is generally diagonal (186 and 192 figure 1 above) to lines of perforation relative to a back line (138 figure 1 above) of perforation along a back panel (110 figure 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6478159 B1) in view of Bozich (US 5979749 A).

In a similar field of endeavor, namely display boxes, Bozich taught of a container with a tab that is part of the bottom portion (30 figure 2 below) and a pull flap that is part of the top portion (24 figure 2 below) as a means to separate the portions by applying pressure to the bottom (tab) and pulling the top (pull flap). Given that there are four possible location combinations for the pull flap and tab (both on top portion [1], both on bottom portion [1], on opposite portions [2]).  It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to make the tab part of the bottom portion of the box as taught by Bozich since there are only a finite number of predictable solutions. Either the tab is part of the bottom portion or its part of the top portion. Thus, making the tab part of the bottom segment of the box would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

    PNG
    media_image6.png
    433
    459
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/S.K.S./Examiner, Art Unit 4124                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771